Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on November 17, 2020 and November 30, 2020 have been entered.
 
Drawings
The drawing objection of July 10, 2020 is withdrawn in view of applicant’s drawing amendment and response of November 30, 2020.


Rejections based on Prior Art

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-4, 6, 7, 9, 10, 12-21, 24, 25, 27, 28, 30, 31, 34, 35, 37, 38, 40, 41, 43-46, 49, 50, and 53-67 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kelly (US 3,731,675).
Kelly discloses an enclosure 88 having a mounting surface 120 that defines a chamber outside of tooth 92 that includes an access opening (the lower portion between 94 and 96 that provides access to the patient’s teeth).  The Kelly apparatus further includes an inflow opening 112 and an outflow opening 118.  In regard to claim 3, note element 74 that meets the broadly claimed “handpiece” limitation.  In regard to claims 6, 24, 25, 53 note the control 34 that regulates flow to the enclosure 88 (turning the flow off and on would create pressure waves).  In regard to claims 9 and 10, 41, the delivery of fluid and suction of fluid in the Kelly device would inherently fall within the very broad range of frequencies claimed by applicant.  In regard to claims 12, 14-17, 44 the fluid flowing out of opening 116 would inherently create “an energy 
In response to the present rejection applicant amended claim 2 and added new claims 34 and 58 requiring that the enclosure be “configured to be positioned against a tooth surface adjacent an exposed interior of the tooth” and that the access opening, the inflow opening and the outflow opening are all in fluid communication with “the interior of the tooth” while in use and argues that Kelly is “for cleaning exterior surfaces of the teeth” not interior surfaces.  The examiner is not persuaded.   Applicant’s amendment and arguments are directed to the manner applicant intends for the device to be used and the particular tooth that applicant intends the device to be used with, and not any structural distinctions between applicant’s device and the device disclosed by Kelly.  The Kelly device is certainly capable of being positioned over a tooth 92 that has a cavity in the side thereof, a tooth 92 where the crown has been broken off or removed, or a tooth 92 which has been drilled there through.  Claims that include within their scope a prior art device are not patentable to an applicant because he/she intends to use that prior art device in a different manner than that taught by the prior art device.  The current claims fail to impose any objectively ascertainable structural distinctions from the device disclosed by Kelly.

Claims 2-4, 6-9, 12-17, 20, 21, 24, 25, 27, 28, 30, 31, 34, 35, 37-40, 43-46, 49, 50, and 53-67 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pond (US 2005/0170312)
Pond discloses an enclosure 14 having amounting surface configured to be mounted against a tooth surface.  The enclosure includes inflow openings 18 and an outflow opening 72.  In regard to claim 3 elements 10, 66 and 70 meet the broad “handpiece” limitation.  In regard 
In response to the rejection based on Pond, applicant amended claim 2 and added new claims 34 and 58 having the requirement of “an inflow opening to provide a liquid to the chamber and to the interior of the tooth through the access opening to treat the interior of the tooth, the chamber and the interior of the tooth being filled with the liquid when treating the tooth with the enclosure positioned against the tooth” and argues that the Pond inflow openings (needles 48) provide fluid to the interior of the tooth and not the “chamber” which is exterior to the tooth.   The examiner is not persuaded.  The fluid provided in the Pond inlets 18, 48 fills the interior root canal of the tooth 26, as well as, the chamber 46 when the root canal overflows (otherwise, outflow opening 76 would have no purpose).   It is further noted with respect to the applicant’s outflow opening applicant claims that evacuates liquid “from the chamber and the interior of the tooth,” even though it is positioned in the chamber (see applicant’s Nov 17, 2020 drawing objection response).  Applicant’s position that the Pond inlets do not provide liquid to the chamber, but that their own outflow opening evacuates liquid from the interior of the tooth is contradictory.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


Claims 5-25, 29, 36, 38-54, and 59-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pond (US 2005/0170312).
In regard to claim 5, one of ordinary skill in the art would have found it obvious to have provided a plurality of Pond caps 14 so that a plurality of teeth/patients could be treated.  In regard to claims 29 and 36, Pond does not appear to expressly disclose a pump for delivering fluid from fluid supply source 20, one of ordinary skill in the art, however, would have found the sue of such a conventional prior art device to have been obvious in order to move the fluid from the supply source.  In regard to claims 6-25, 29, 36, 38-54, 59-63, Pond discloses that the system is used to provide multiple irrigation and evacuation cycles [0040] to treat and wash away debris (note e.g. [0039]).  Pond does not appear to explicitly disclose the use of a pump to deliver the irrigation/cleaning fluid, nor disclose the delivery rates/pressures and energy of the irrigation fluid, one of ordinary skill in the art, however, at the time of the claimed invention would have found it obvious to have used a pump to deliver the irrigation/cleaning fluid and to have done so a pressures and energy levels sufficient to dislodge the debris from the root canal.

Claims 2-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugo (US 6,290,502) in view of Pond (US 2005/0170312).
Hugo et al discloses an apparatus for treating a tooth wherein an enclosure 41 (Figure 3) is provided for containing fluid.  In the Figure 3 embodiment the enclosed includes an inflow and outflow for circulating fluid through the enclosure.  Pond teaches for a similar device that 
In response to the rejection based on Hugo applicant argues that the Hugo cap 41 does not provide a chamber outside of the tooth as required by the claims, the examiner agrees, but notes that the rejection is based on Hugo in view of Pond and not Hugo alone as argued by applicant.  Pond teaches forming a similar cap over a tooth be treated as having a chamber that allows for easy placement on a the patient’s tooth as well as the connection of inflow and outflow sources.

Rejections Based on Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-46 of U.S. Patent No. 8,753,121, 
Claims 1-79 of U.S. Patent No. 9,492,244, and 
Claims 1-17 of U.S. Patent No. 10,010,388. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are broader obvious variations of the previously patented claims of ‘121, ‘244 and ‘388.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712